Lawrence, J. P.,
dissents and votes to reverse the judgment,
appealed from, on the law, and order a new trial, with the following memorandum, in which Kooper, J., concurs. I find that the introduction into evidence, over the defendant’s objection, of the codefendant Brown’s statements, which impli*858cated the defendant, cannot be deemed harmless error under the principles enunciated in Cruz v New York (481 US —, 107 S Ct 1714, on remand 70 NY2d 733).
We specifically note that there is no indication in the record that either of the two descriptions given by the victim matched the defendant. Further, the three eyewitnesses whose testimony is alluded to by the majority did not identify the defendant as one of the perpetrators. Thus, the only evidence admissible against the defendant which directly linked him to the crime was his purported written confession taken by Detective Albert Colucci.
However, the validity of that confession, written out by Colucci, was clearly questionable, since it depended upon the jury’s acceptance of the testimony of Colucci. The detective claimed that he had read the confession to the defendant, but admitted on cross-examination that the defendant himself had not read the statement before he signed it. In contrast, in the defendant’s subsequent videotaped statement taken by an Assistant District Attorney later that same evening, he denied any involvement in the crimes, stating that he was merely a bystander to the robbery and murder. On the other hand, both statements by codefendant Brown, one of which was videotaped, implicated the defendant.
In light of the violation of the Confrontation Clause herein, the test is whether there is a reasonable possibility that the erroneous admission of the codefendant Brown’s statements might have contributed to the conviction (see, People v Crimmins, 36 NY2d 230, 237, 241; People v Latif, 135 AD2d 736). In my view, the admission into evidence of the codefendant’s statements did significantly harm the defendant’s case. As clearly set forth in Cruz v New York (481 US —, —, 107 S Ct 1714, 1718, supra): "A codefendant’s confession will be relatively harmless if the incriminating story it tells is different from that which the defendant himself is alleged to have told, but enormously damaging if it confirms, in all essential respects, the defendant’s alleged confession. It might be otherwise if the defendant were standing by his confession, in which case it could be said that the codefendant’s confession does no more than support the defendant’s very own case. But in the real world of criminal litigation, the defendant is seeking to avoid his confession—on the ground that it was not accurately reported, or that it was not really true * * * In such circumstances a codefendant’s confession that corroborates the defendant’s confession significantly harms the defendant’s case, whereas one that is positively incompatible gives *859credence to the defendant’s assertion that his own alleged confession was nonexistent or false”.
Accordingly, a new trial is warranted (see, People v Cruz, 70 NY2d 733, supra; People v Latif, supra).